Citation Nr: 1412383	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine with herniated nucleus pulposus, C5-6, with upper extremity cervical radiculopathy, excluding the period from October 15, 2012, to November 30, 2012, when a temporary total rating was assigned pursuant to 38 C.F.R. § 4.30.

3.  Entitlement to an initial disability rating in excess of 10 percent for myofascial strain of the upper lumbar paraspinal muscles.  

4.  Entitlement to a compensable evaluation for comminuted fracture of the distal third of the nasal bones, predominantly right-sided.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1992.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2010, the Veteran testified at the RO before the undersigned.  A transcript of the hearing is of record.  Following that proceeding, the Veteran relocated to Arizona.  See June 24, 2013, Change of Address Request.  Accordingly, all future development should expressly take into account his new location.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  

REMAND

A remand is necessary to provide corrective notice under the Veterans Claims Assistance Act of 2000 (VCAA), obtain outstanding VA and Social Security Administration (SSA) records, and address deficiencies in the VA examinations of record.  See 38 C.F.R. § 19.9 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him the criteria needed to substantiate his claim for service connection for an acquired psychiatric disorder, to include PTSD, as secondary his service-connected disabilities.  See 38 C.F.R. § 3.310.  

2.  Obtain and associate with the claims file outstanding VA medical records supportive of this appeal, to specifically include:

(a)  any relevant records from the Sacramento, California, VA Medical Center (formerly the VA Medical Center at Mather Air Force Base) dated prior to June 1, 1999, particularly those records generated by, or otherwise pertaining to, a physician identified as "Dr. Singh" (ph.), who reportedly treated the Veteran for PTSD and related symptoms in 1994;

 (b)  any relevant records from the Milwaukee, Wisconsin VA Medical Center dated since November 30, 2012; and
(c)  any relevant records from the Northern and Southern Arizona and Phoenix VA Health Care Systems.

3.  Obtain and associate with the claims file the Veteran's complete Social Security Administration (SSA) records, including a copy of any decision awarding SSA disability benefits.

4.  If any of the records requested in items (2) and (3) are unavailable, clearly document the claims file to that effect and notify the Veteran accordingly.  38 C.F.R. § 3.159(e).  Also advise the Veteran that he should submit any additional pertinent evidence in his own possession.

5.  Contact the Veteran and request that he provide more information about his alleged PTSD stressor involving a motor vehicle accident near Japan's Yokota Air Base, which occurred in April or May 1991.  

In this regard, it should be brought to the Veteran's attention that his service treatment records confirm his involvement in a motor vehicle accident near Yokota Air Base, which took place roughly 18 months earlier than he has indicated (i.e., in October 1989), but otherwise closely matches his description.  Accordingly, the Veteran should be asked to specify whether he was involved in a different in-service motor vehicle accident, which is not reflected in his service records, and, if so, to provide more detail about that alleged in-service stressor so as to facilitate its verification through the U.S. Army and Joint Services Records Research Center (JSRRC). 

6.  If the Veteran provides the requested information in item 5 above, prepare a summary of his alleged involvement in the aforementioned 1991 motor vehicle accident and forward it to the JSRRC.  That agency should then be asked to provide any information that might corroborate the Veteran's alleged stressor.  If that alleged stressor cannot be objectively verified, the record should be documented to that effect.  

7.  After completing the development requested in items (1)-(6) to the extent possible, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any diagnosed acquired psychiatric disorder, to specifically include PTSD.  

The examiner must review the Veteran's entire claims file (i.e., his paper claims file and any additional relevant records contained in his Virtual VA and Veterans Benefits Management System (VBMS) efolders).  

After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders in accordance with the DSM-IV.  The examiner should then provide detailed responses to the following questions: 

(a)  Does the Veteran meet the DSM-IV criteria for PTSD?  If so, then state whether that diagnosis is predicated, in whole or in part, upon one or more in-service stressors, to specifically include the 1989 motor vehicle accident, documented in the Veteran's service treatment records, and/or any subsequent in-service motor vehicle accident objectively confirmed through the JSRRC.  

(b)  If PTSD is not diagnosed under the DSM-IV, explain why the criteria for such a diagnosis are not met.
 
(c)  Is it at least as likely as not (50 percent probability or greater) that PTSD, or any other diagnosed psychiatric disorder currently present, is causally related to the Veteran's period of active duty service, to specifically include the 1989 motor vehicle accident, documented in his service treatment records, and/or any subsequent in-service motor vehicle accident objectively confirmed through the JSRRC? 

In answering these questions, the examiner should expressly consider and accept as true the Veteran's assertions of recurrent sleep impairment, nightmares, and anxiety persisting since his active service, unless the examiner can identify clear medical evidence that contradicts those assertions.

The examiner should also expressly consider the Veteran's assertions of additional mental health problems developing in conjunction with the pain associated with his cervical spine disorder and other service-connected disabilities.

8.  After completing the development requested in items (1)-(4) to the extent possible, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected cervical spine disorder (degenerative disc disease of the cervical spine with herniated nucleus pulposus, C5-6).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

The examiner should conduct all clinically-indicated tests and studies.  

In addition, the examiner should render detailed findings with respect to whether the Veteran's cervical spine disorder is productive of incapacitating episodes and, if so, the duration and frequency of those episodes within a 12-month period.  

The examiner should also discuss whether the Veteran's cervical spine disorder has resulted in any hospitalizations in excess of 21 days, or any hospitalizations necessitating convalescence, other than the period from October 15, 2012, to November 30, 2012 (for which he has already been compensated with a temporary total disability rating).  Detailed findings should be made as to the dates and durations of any such periods of hospitalization and convalescence. 

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's cervical spine disorder.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his cervical spine disorder and limitation of motion on ability to work and perform daily living activities.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

9.  After completing the development requested in items (1)-(4) to the extent possible, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected lumbar spine disorder (myofascial strain of the upper lumbar paraspinal muscles).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

The examiner should conduct all clinically-indicated tests and studies.  

In addition, the examiner should render detailed findings with respect to whether the Veteran's lumbar spine disorder is productive of incapacitating episodes and, if so, the duration and frequency of those episodes within a 12-month period.  

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's lumbar spine disorder.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his lumbar spine disorder and limitation of motion on ability to work and perform daily living activities.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

10.  After completing the development requested in items (1)-(4) to the extent possible, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected nasal disorder (comminuted fracture of the distal third of the nasal bones, predominantly right-sided.).  
The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

The examiner should conduct all clinically-indicated tests and studies.  

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's nasal disorder.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his nasal disorder and limitation of motion on his ability to work and perform daily living activities.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

11.  Thereafter, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



